Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered March 28, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Although the contention of defendant that his plea was not knowing, voluntary and intelligent survives his waiver of the right to appeal, defendant failed to move to withdraw his plea or to vacate the judgment of conviction and thus failed to preserve his contention for our review (see People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]). In any event, that contention is without merit. Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.